Citation Nr: 0532538	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-32 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from April 1961 to January 
1965.

This appeal arises from a April 2003 rating action of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Waco Texas.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Service medical records are silent for complaints of, or 
treatment for a back injury or any back disorder.

3.  A back disorder, defined as degenerative joint disease of 
L3-L4 was first shown over 40 years after the veteran was 
separated from service, but has been related to service by 
medical statements and lay evidence of an injury in service.


CONCLUSION OF LAW

A back disorder, including degenerative joint disease was 
incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In the present case, the veteran's claim for service 
connection for a lumbar spine disorder was received in 
November 2002.  In letters dated in March 2003, May 2003, and 
April 2004, the veteran was informed of the requirements of 
VCAA as they pertained to VA's obligation to assist him in 
completing his claim and notifying him of the progress of his 
claim and the ongoing duties of VA.  By these letters, the 
veteran was notified of what evidence, if any, was necessary 
to substantiate his claims and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims; he is familiar 
with the law and regulations pertaining to his claims; he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to her claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Factual Background

The veteran served honorably in the United States Navy.

Service medical records have been reviewed.  The notations 
indicate that the veteran was seen in sick bay for various 
problems:  upper respiratory infections, epididymitis, 
conjunctivitis, groin strain, sunburn, a pulled shoulder 
muscle, a runny nose and cold, a toe contusion, a varicocele, 
blepharitis, and dental treatment.  The records do not show 
that he was ever seen for any back complaints.  His 
separation physical examination is likewise silent for any 
back pathology.

In November 2002, the veteran's claim was received.  In his 
application, the veteran stated that following service, he 
was seen in 1966 by his family doctor, S.P.P., M.D. for back 
complaints.  X-rays showed a fracture.  The physician told 
him that the injury was old, and occurred several years 
earlier.  The veteran also indicated that a magnetic 
resonance imaging (MRI) performed in the 1970's at Methodist 
Hospital showed deterioration of the spine.  He was under the 
treatment of P.M.K., M.D.

In support of his claim, the veteran provided information 
regarding treatment of his back.  VA attempted to secure the 
records identified by the veteran.  In March 2003, a 
statement was received indicating the Dr. P.K.M had retired 
in 1994 and had purged his records.  S.P.P., M.D., also 
responded in March 2003 that he closed his family practice in 
1972, no longer had any records, and could not recall 
anything about the veteran, including his medical history.  
Received in April 2003 was a response from Methodist Hospital 
indicating that the veteran had not been seen at that 
facility.

Also of record are more recent private medical reports.  An 
MRI in August 2002 revealed some degenerative changes in the 
lumbar spine.  A bone scan was recommended.  When conducted 
in September 2002, the scan revealed degenerative changes at 
the L4 vertebra.  

Following a VA medical examination in April 2003, the 
pertinent diagnosis was degenerative joint disease  and 
degenerative disc disease in the lumbosacral spine.  No 
opinion was giving regarding the etiology of the lumbar spine 
disorder.

In a statement on support of his claim, received in April 
2003, the veteran related that he injured his back several 
times in service, including times when he fell onto 
dumpsters, and he also lifted heavy batteries during service.  

Numerous medical statements have been received from D.G.J., 
M.D.  In a June 2003, the veteran related to the physician 
that he took a fall in service, landing on his back.  He was 
seen in sick bay.  Following examination, the diagnosis was 
progressive lower back pain suggestive of spinal stenosis.  
Additional office records show treatment for various 
disorders.

VA outpatient treatment records dated from July 2003 to 
November 2003 reveal treatment for various disorders.  A MRI 
in November 2003 was consistent with degenerative changes in 
the lumbar spine.  

A March 2004 interoffice consultation report from J.A.V., 
M.D. is of record.  The history obtained from the veteran 
included a back injury during service requiring him to be 
seen at sick bay.  Examination was consistent with the 
degenerative changes in the lumbar spine as previously 
reported, as well as spondlylosis and retrolisthesis of L5-S1 
and L3-L4.  The physician opined that "it is entirely 
possible that the damage seen at L3-L4 is related to the fall 
he sustained back in the Navy."  A July 2004 statement from 
that physician was also to the same effect.

In August 2004, the veteran underwent a VA neurology 
examination.  The neurologist dutifully recorded the 
veteran's history, including references to the back injury 
during service.  Following the examination, the diagnosis was 
extensive lumbar spondylosis with chronic pain.  No opinion 
was giving regarding the etiology of the lumbar spine 
disorder.

Associated with the claims folder are numerous lay statements 
from family members and friends and servicemembers who served 
with the veteran.  All attest to the ongoing problems that 
the veteran has had over the years with his back.  In a 
statement received in December 2004, C.H. stated that he was 
with the veteran when he fell on the dumpster, injuring his 
back, and recalled the veteran going to sick bay.

In September 2005, the veteran appeared and gave testimony 
before the undersigned Veterans' Law Judge at a travel board 
hearing held in Waco, Texas.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).

The evidence has been reviewed and considered.  The Board is 
not convinced that the veteran sustained a injury to the back 
resulting in a chronic back disorder.  Clearly, service 
medical records reveal that the veteran was not a stranger to 
sick bay while in service, as he was treated on numerous 
occasions for various medical problems, yet there is no 
mention of a back injury in those same records.  Furthermore, 
despite the veteran's claims that he was seen for back 
complaints shortly after service, the health care providers 
he named as having treated him have all responded in the 
negative regarding treatment for back problems.  Finally, it 
was not until 40 years later that lumbar spine pathology was 
identified.  

However, the veteran has provided a nexus opinion by a 
private physician relating his current L3-L4 back problems to 
service.  True, the opinion was based on a history provided 
by the veteran and not on documented evidence of such an 
injury.  The veteran also submitted a statement from a fellow 
serviceman attesting to the dumpster injury in service.  VA 
has had ample opportunity to examine the veteran, and did so, 
at least twice since 2003.  Once, he was examined by a 
physician's assistant who noted that the claims folder was 
not available for review.  No opinion was provided as to the 
etiology of the lumbar spine disorder. The second time, he 
was examined by a VA neurosurgeon, who blindly accepted the 
history related by the veteran regarding his back injury in 
service.  Apparently, the claims folder was not available for 
review.  Again, no opinion was provided as to the etiology of 
the lumbar spine disorder.

While the RO discounted the private physician's statement 
relating the current L3-L4 pathology to service, they did not 
seek a competent medical opinion refuting this statement.  
Rather, they relied on their own judgment.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  VA rating employees are 
not competent to provide evidence or opinions that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Weighing the evidence, it is apparent that VA failed to 
adequately develop this case, despite amply opportunity to do 
so.  The veteran, however, did provide sufficient evidence.  
In this case, service connection for degenerative joint 
disease at L3-L4 is granted.


ORDER

Entitlement to service connection for degenerative joint 
disease at L3-L4 is granted.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


